Appeal from order denying application to invalidate the Liberal party petition purporting to nominate a candidate for the office of Member of Assembly, 11th Assembly District, Queens County, and, inter alia, to declare that the Liberal party of Queens County is not legally constituted within said county. Order affirmed. (See Matter of Licitra v. Power [Mosherg]; Matter of Kunzeman v. Power [Bronston], 10 A D 2d 996.) In. any event, the candidate challenged was duly nominated by petitions signed by enrolled members of the Liberal party. Motion for leave to appeal to the Court of Appeals granted. Beldock, Acting P. J., Ughetta, Pette and Brennan, JJ., concur; Kleinfeld, J., not voting.